DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akira (Japanese Publication 2005181576 A) in view of Kwon (WO 2008013368 A1).

With respect to claims 1, Akira discloses a two-dimensional optical scanning mirror device, comprising: a substrate (see 21 in fig.2); one movable mirror portion (see pair of mirror plates having a mirror surface formed on the front surface and a magnet surface formed on the back surface”) provided in the movable mirror portion (see magnet formed on the back of 37 in fig. 7); and a magnetic field generator  (see magnetic field generation means of 15 in fig.2)that includes at least an alternating magnetic field generator for driving the movable mirror portion (see the operation of 15a and b), wherein the hard magnetic thin film has a magnetization direction in a direction of a film plane (see the direction indicated by fig.3, N and S); furthermore disclose there is the ratio of the magnetic field generated by the magnetic field generator (see 15a and b) relative to the coercive force of the hard magnetic thin film (see the film on the back of 37).
However Akira does not explicitly disclose wherein a reflective surface of the movable mirror portion inclines by an angle within a range of 45o+/-30o relative to a main surface of the substrate in a state where an optical scanning signal is not applied. 
Kwon discloses disclose wherein a reflective surface (see mirror of fig.18) of the movable mirror portion inclines by an angle within a range (see the angle of mirror of fig.18) relative to a main surface of the substrate (see 71A) in a state where an optical scanning signal is not applied (see the pre-tilt disclosed in fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of Akira with the teaching of Kwon so that a reflective surface of the movable mirror portion inclines by an angle within a range 
However Akira in view of Kwon does not explicitly disclose the range within a range of 45o+/-30o relative to a main.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of Akira with the teaching of Kwon so that a reflective surface of the movable mirror portion inclines by an angle within a range of 45o+/-30o relative to a main surface of the substrate in a state where an optical scanning signal is not applied to predictably enhance the stability of the scanning mirror by providing a support Kwon substrate, and, since it is desired to drive a mirror with as little force as possible,  to conserve power and, lastly, since that where the general conditions of the claim are met, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

With respect to claim 7, Akira in view of Kwon discloses the two-dimensional optical scanning device, Akira discloses comprising: the two-dimensional optical scanning mirror device according to claim 1, Akira does not disclose the light source formed on the substrate.
Kwon discloses a light source formed on the substrate (see the light source of 30 in fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the two dimensional optical scanning mirror device of Akira in view of Kwon so that the light source formed on the same substrate as the scanning mirror to make the device more compact.

With respect to claim 8, Akira in view of Kwon discloses a two-dimensional optical scanning device, comprising: Akira discloses the two-dimensional optical scanning mirror device according to claim 1; 
Akira does not disclose a mount substrate on which the two-dimensional optical scanning mirror device is mounted; and a light that is mounted in such a location that the two-dimensional optical scanning mirror device on the mounting substrate is irradiated with a laser beam.
Kwon discloses a mount substrate (see 78 and 71A in fig.19 of Kwon) on which the optical scanning mirror device is mounted (see the mirror of 42; also see mirror in fig.19); and a light source (see the light source device of 30 in fig.1) that is mounted in such a location that the optical scanning mirror device (see the device of fig.1) on the mounting substrate (see fig.1) is irradiated with a laser beam (see the operation disclosed in fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Akira with the teaching of Kwon so that the scanning device comprises a mount substrate on which the two-dimensional optical scanning mirror device is mounted; and a light that is mounted in such a location that the two-dimensional optical scanning mirror device on the mounting substrate is irradiated with a laser beam to make the projection system more compact.




Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akira (Japanese Publication 2005181576 A) in view of in view of Kwon (WO 2008013368 A1) and Kato (United States Patent Application Publication 20130242265 A1).


With respect to claim 9, Akira in view of Kwon and  Kato discloses the two-dimensional optical scanning device according to claim 7; Akira discloses a two-dimensional optical scanning controller (see the controller 3 in fig.1) for two-dimensionally scanning the emission light emitted from the light source by applying a two-dimensional optical scanning signal to the alternating magnetic field generator.
Akira does not disclose implementing the scanning device in an image projector and an image formation unit for projecting the scanned emission light onto a projection surface.
Kato discloses implementing the scanning device (see 113 in fig.1) in an image projector (see the projector of fig.7) and an image formation unit (112 in fig.1) for projecting the scanned emission light onto a projection surface (see 109).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the two-dimensional optical scanning device of Akira in view Kwon with the teaching of Kato so that an image projector, comprises the two-dimensional optical scanning device and an image formation unit for projecting the scanned emission light onto a projection surface to enhance the utility of the scanning device.

With respect to claim 10, Akira in view of Kwon discloses the two-dimensional optical scanning device according to claim 8; Akira discloses a two-dimensional optical scanning controller (see the controller 3 in fig.1) for two-dimensionally scanning the emission light emitted from the light source by applying a two-dimensional optical scanning signal to the alternating magnetic field generator.
Akira does not disclose implementing the scanning device in an image projector and an image formation unit for projecting the scanned emission light onto a projection surface.
Kato discloses implementing the scanning device (see 113 in fig.1) in an image projector (see the projector of fig.7) and an image formation unit (112 in fig.1) for projecting the scanned emission light onto a projection surface (see 109).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the two-dimensional optical scanning device of Akira in view of Kwon with the teaching of Kato so that an image projector, comprises the two-dimensional optical scanning device and an image formation unit for projecting the scanned emission light onto a projection surface to enhance the utility of the scanning device.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 2, the prior art does not render obvious further comprising a hard magnetic thin film provided in the movable mirror portion; and a magnetic field generator that includes at least an alternating magnetic field generator for driving the movable mirror portion, wherein the hard magnetic thin film has a magnetization direction in a direction of a film plane, and the ratio of the magnetic field generated by the magnetic field generator relative to the coercive force of the hard magnetic thin film is 0.2 or lower.
Claims 3-6 are objected to as depend from an objectionable claim.

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. 
Applicant argues that Kwon discloses a one dimension scanner; however, the claimed invention, is a two dimensional scanner.
Examiner notes that Kwon is not relied on to teach two dimensional scanning.
Applicant argues that Kwon does not disclose the pre-tilted angle of moving scanning mirror 41.
Examiner does not rely on Kwon’s explicit teaching of a pre-tilt angle in the rejection above. Given the figures (see figs.1 and 18) of Kwon, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of Akira with the teaching of Kwon so that a reflective surface of movable mirror portion inclines by an angle within a range of 45o+/-30o relative to a main surface of the substrate in a state where an optical scanning signal is not applied to predictably enhance the stability of the scanning mirror by providing a support Kwon substrate, and, since it is desired to drive a mirror with as little force as possible,  to conserve power and, lastly, since that where the general conditions of the claim are met, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore claim 1 is obvious over Akira in view of Kwon.
															                    Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/           Examiner, Art Unit 2882